

117 HR 3941 IH: Segal AmeriCorps Education Award Tax Relief Act of 2021
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3941IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Larson of Connecticut (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for AmeriCorps educational awards.1.Short titleThis Act may be cited as the Segal AmeriCorps Education Award Tax Relief Act of 2021.2.Exclusion from gross income of AmeriCorps educational awards(a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , or, and by adding at the end the following new subparagraph:(D)a national service educational award under subtitle D of title I of the National and Community Service Act of 1990..(b)Exclusion of discharge of student loan debtSubsection (f) of section 108 of such Code is amended by adding at the end the following new paragraph:(6)Payments under national service educational award programsIn the case of an individual, gross income shall not include any amount received under a national service educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.